Citation Nr: 0824816	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  Currently, jurisdiction of the claim 
resides with the RO in Albuquerque, New Mexico.

In April 2008, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a chronic low 
back disability in service or arthritis within one year of 
discharge from service; the low back discomfort noted during 
service was acute and transitory; and the currently present 
low back disability is not etiologically related to service 
or service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a July 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in November 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, a drawing by the veteran, hearing testimony, and 
post-service medical records and examination reports.  
Moreover, at the Travel Board hearing before the undersigned, 
the veteran indicated that he would submit a medical opinion 
in favor of his claim.  Although the record was held open for 
60 days in order for the veteran to submit such evidence, no 
such evidence was received.  Furthermore, no request for 
additional time in which to submit such evidence was 
received.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process by submitting 
testimony, a drawing of the accident, and medical evidence.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims entitlement to service connection for a 
low back disability because it is the result of an in-service 
injury.  Specifically, the veteran contends that during 
service he fell and injured both of his ankles as well as his 
back.  He maintains that his current back disability is 
related to the in-service injury.  Alternatively, he contends 
that his current back disability is related to his service-
connected bilateral ankle disability.  

The service treatment records reveal that in November 1985 
the veteran complained "slight discomfort in back" as a 
result of a fall.  X-ray studies of the lumbar spine were 
essentially normal.  No diagnosis with regard to the 
veteran's back was ever rendered.  Significantly, there are 
no subsequent complaints of back pain in service, and the 
reserve retirement examination reports in May 1988 and 
October 1990 are negative for complaints or findings with 
respect to the veteran's back.  In fact, the veteran 
specifically denied recurrent back pain on the Reports of 
Medical History competed in conjunction with those 
examinations.

Moreover, the first post-service medical record indicating 
low back problems is from a VA outpatient report in 2005, 
which is nearly 20 years after the veteran's discharge from 
active service.  

The record also contains a February 2006 private medical 
record from Hennepin Faculty Associates, which states that 
the veteran's X-ray studies revealed unilateral pars 
interarticularis defect of L5, and narrowing of the disk 
anteriorly with the tendency to spurring, L1-L2, and possibly 
T12-L1.  The report further states that the "latter findings 
might suggest an old problem, such as one that might have 
occurred when he was involved in that injury in the Army."  
The physician noted the veteran was interested in seeing if 
there was connection between the findings and his service, to 
which the physician stated "that may well be."

The veteran underwent a VA examination in October 2006.  
After reviewing the veteran's service treatment records and 
examining the veteran, the VA examiner opined that the 
veteran's current back disability is less likely than not 
related to any in-service injury.  The VA examiner noted that 
there is no record of a chronic back condition in service or 
until many years later.  The examiner also opined that there 
is no plausible mechanism by which the veteran's foot or 
ankle condition could result in his current back condition.  
X-rays and CT scan of the lumbar spine revealed slight 
narrowing and spurring at L1-L2; the diagnosis was mild 
degenerative disc disease L1-L2 and mild degenerative changes 
of the lumbar 
spine.  

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

The Board finds that the VA examiner's opinion is more 
probative because it is based upon a review of the claims 
file including service treatment records and it contains a 
supporting rationale.  In contrast, the private medical 
opinion is speculative at best, and it is not based upon a 
review of the service treatment records.  Moreover, the 
private opinion is based on the veteran's contentions of 
experiencing back pain since the fall, which is not supported 
by the veteran's reserve examinations wherein he denied back 
pain in the years following his active duty.  The Board finds 
the contemporaneous service records to be entitled to greater 
probative weight than the current contentions made more than 
15 years later.

In conclusion, the competent, probative evidence of record 
reflects that the veteran's currently demonstrated low back 
disability is not related to his military service, to include 
any back injury sustained therein.  Any back problem that the 
veteran experienced in service was acute and transitory, and 
arthritis did not arise during the applicable presumptive 
period.  Thus, the veteran has not shown a chronic disease in 
service, nor a nexus between his current low back disability 
and his military service.  

With respect to the veteran's contention that his low back 
disability is the result of his service-connected bilateral 
ankle condition, there is no medical evidence of record to 
support this theory.  In fact, the only medical opinion on 
point is that of the October 2006 VA examiner, who opined 
that there is no plausible mechanism by which the veteran's 
foot/ankle condition could result in his current back 
condition.  In essence, the evidence of a nexus between the 
veteran's low back disability and his service-connected 
bilateral ankle condition is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability, the 
benefit-of-the-doubt doctrine does not apply, and this claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


